department of the treasury internal_revenue_service washington c tak exempt ano covenaienr entities number release date date date uniform issue list contact person identification_number telephone number employer_identification_number legend a b parent holding c zz syy x nn percent pp uu percent tt percent year date title facts dear this is in response to your ruling_request dated date regarding contributions to a private_foundation and sections and b of the intemal revenue cade cade you are an organization incorporated under the laws of the state of c you are exempt from faderal income_tax under sec_501 a of the code as an organization described in sec_501 and are classified as a private_foundation within the meaning of sec_509 you state that a and b husband and wife plan to make substantial donations to you consisting of zz units of a’s units ina closely held limited_liability_company ‘llc’ organized under the taws of the state of c further a and b may contribute more llc units to you in the future you state that the fair_market_value of the zz llc units is approximately dollar_figureyv million and currently a owns xx llc units which represents a nn percent ownership_interest in the llc the llc is an entity taxed as a partnership for federal_income_tax purposes and operates as an investment adviser that manages large-cap equity portfolios the llc currently has operating liabilities that are less than two percent of the llc's fair_market_value you represent that as a limited_liability_company under the laws of the state of c the llc’s members are not personally liable for its liabilities you represent that holding an entity in which a owns pp shares of stock equal to substantially ess than one percent of the total outstanding shares of holding acquired llc through its wholly-owned affiliate the parent parent is the managing member of the llc and owns uu percent of its outstanding units the remaining tt percent interest of llc are held by employees of llc other than a a co-founder and co-manager of the llc since year serves as the llc's title additionally there is an employment contract by and among a the llc and the parent which contains and memorializes a’s current employment terms with the llc the employment contract expires on date with automatic successive one-year term renewals unless either party notifies the other of intent not to renew the employment contract you represent that pursuant to the employment contract a's entire llc units are subject_to certain put and calll options the parent has the call option and a the put option in each year of the employment contract duration the parent has the call option upon days prior notice to a to cause a to sell not more than big_number units of his llc units and the parent to purchase up to big_number units of a’s llc units for fair_market_value likewise a has the put option upon days prior notice to the parent to cause the parent to buy up to big_number units of 4's llc units and the parent to purchase up to big_number units of a's llc units for fair_market_value upon the termination of the employment contract the parent has the call option after days prior notice to a to cause a to sell at fair_market_value to the parent all but big_number units of a’s llc units likewise a has the put option after days prior notice to the parent to cause the parent to purchase at fair_market_value from a all or some portion of a’s llc units upon the death of a the parent after days prior notice has a call option requiring a's estate to sell to parent all or any of a’s llc units likewise a's estata has a corresponding put option requiring the parent to buy from a's estate such units you represent that under no circumstances except with reason can the parent object to a and b’s plan to transfer llc units to you furthermore you represent that since a and plan to contribute more llc units in the future it is possible a time will arrive when only you can exercise the put option if a and b transfers all a’s llc units to you and upon such time if the parent exercises a call option it can only apply to the llc units a and b transferred to you ‘you represent that initially the employment contract allowed a to retain the voting rights associated with the transferred llc units however the parties have agreed ta amend the employment contract to provide you the voting rights over the transferred llc units further upon a call option by the parent itis in your complete discretion to decide whether the call aption shall apply first to the transferred llc units exercise the put option through a who is required to allow you to exercise the put option with respect to your units before a or b exercise a put option to units they have retained in addition you represent that pursuant to the employment contract a and b will not donate llc units to you upon the parent's notice to a of the parent's intent to exercise a call option you represent that you do not have any relationship with holding or any of its affiliates except that a one of your directors owns pe shares in holding which amounts to substantially less than one percent of holding’s total outstanding shares and in addition works for the llc furthermore you have the power to rulings requested based on the above facts you request the following rulings that contributions by a and b to you of a’s interests in llc will not be an act of self- dealing between a and b and you under sec_4941 of the code and that contributions by a and b to you of a’s interests in llc will not result in any recogrition of gain by a and b except as provided in sec_1011 of the code and sec_1_1011-2 of the regulations relating to the application of the bargain sale to donations of partnership and similar interests law sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 a of the code defines the term 'self-dealing sale_or_exchange of properly between a private_foundation and a disqualified_person to include any direct or indirect under sec_4941 a of the code a sale_or_exchange of property between a private_foundation and a disqualified_person s is an act of self-dealing under sec_4941 of the coda a transfer of property is treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the private_foundation assumes or which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer sec_4946 a b of the code provides that the term disqualified_person includes a ‘substantial contributor to a private_foundation and a foundation_manager under sec_4946 of the code a foundation_manager for purposes of sec_4940 means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 f of the code describes a disqualified_person as including a partnership in which persons described in sec_4946 b c or d own more than percent of the profits interests sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by tha foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations ‘foundation regulations provides in relevant part that the sale_or_exchange of property between a private_foundation and a disqualified_person shall constitute an act of self-dealing similarly the sale of stock or other_securities by a disqualified_person to a private_foundation in a bargain sale shall be an act of self-dealing regardless of the amount_paid for such stock or other_securities sec_53 d -2 a of the foundation regulations provides in relevant part that the term similar lien’ shall include but is not limited to deeds of trust and vendors’ liens but shall not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred sec_61 a of the code provides in part that except as otherwise provided gross_income means all income from whatever source derived under sec_752 of the code in the case of a sale_or_exchange of an interest ina partnership liabilities shall be treated in the same manner as liabilities in connection with the sale_or_exchange of property not associated with partnerships under sec_101 b of the code with respect to bargain sale to a charitable_organization if a deduetion is allowable under sec_170 relating to charitable_contributions by reason of a sale then the adjusted_basis for determining the gain from such sale shall be that portion of the adjusted_basis which bears tha same ratio to the adjusted_basis as the amount_realized bears to the fair market vaiue of the property under sec_1_1011-2 of the regulations if property is transferred subject_to an indebtedness the amount of the indebtedness must be treated as an amount_realized for purposes of determining whether there is a sale_or_exchange to which sec_1011 of the code and this section sec_1011 shall apply even though the transferee does not agree to assume or pay the indebtedness sec_170 b ii of the code provides in part that in the case of a charitable_contribution to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sub sec_170 the amount of any charitable_contribution of property otherwise taken into account under sec_170 shall be reduced by the amount of gain which would have beer long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value at the time of the contribution under sec_1 170a4-1 c of the regulations if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 of the code and sec_1_170a-4 under sec_1_170a-4 of the regulations for purposes of applying the reduction rules of sec_170 of the code and this section to the contributed portion of the property in the case of a bargain sale there shall be allocated under section b to the contributed portion of the property that portion of the adjusted_basis of the entire property that bears the same ratio to the total adjusted_basis as the fair_market_value of the contributed portion of the property bears to the fair_market_value of the entire property for purposes of applying sec_170 to the contributed portion of the property in such a case thera shall be allocated to the contributed portion the amount of gain that is not recognized on the bargain sale but that would have been recognized if such contributed portion had been sold by the donor at its fair_market_value at the time of its contribution to the charitable_organization sec_1_170a-4 of the regulations provides that the term bargain sale as used in this subparagraph means a transfer of property which is in part a sale_or_exchange of the property and in part a charitable_contribution as defined in sec_170 of the code of the property revrul_78_197 1978_1_cb_83 provides that a taxpayer with voting contral of a corporation and an exempt_private_foundation whe donates shares af the corporation's stock to the foundation and pursuant to a prearranged plan causes the corporation to redeem the shares from the foundation does not realize income as a result of the redemption the internal_revenue_service the service’ will treat the proceeds as income to the donor under facts similar to those in the 62_tc_684 aff'd on other grounds dollar_figure in palmer the taxpayer donated stock ina closely f 2d cir acg c b held corporation to a private_foundation the tax_court refused to re-characterize the gift and redemption as a sale or redemption between the taxpayer and the corporation followed by a gift of the proceeds to the corporation because the foundation was not legally bound to redeem the stock when it received the shares the fact that the taxpayer held voting control_over both the corporation and the foundation did not affect this result 119_tc_157 states that under the assignment_of_income_doctrine a transfer in the form of a gift of appreciated_property may be disregarded for tax purposes if the substance of the transfer is an assignment of a right to income 783_f2d_906 cir provides that a contribution of a property that is subject_to nonrecourse debt is a sale subject fo the basis allocation rule_of sec_1011 of the code analysis ruling the issue is whether a and b’s contributions to you a private_foundation will amount to self- dealing as prohibited by sec_4941 of the code for a transaction to amount to self-dealing for the purposes of chapter'42 among other characteristics the parties to the self-dealing under sec_4946 transaction must consist of a private_foundation and a disqualified_person x b a disqualified parson for the purpose of sec_4941 includes a foundation_manager of a private_foundation sec_4946 defines a foundation_manager to include an officer director or trustee of a foundation because a and b are two of your directors they are each disqualified persons with respect to you within the meaning of sec_4946 we also note that llc is not a disqualified_person with respect to you as the total combined holdings of a b and any other disqualified_person does not exceed percent of the profits interest of the llc in order to be considered a disqualified_person under sec_4946 a f the holdings of certain disqualified persons must exceed percent of the profits interest of a partnership the term self-dealing is defined in sec_4941 of the code to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_63 d -2 a of the foundation regulations provides that the sala of stock or other_securities by a disqualified_person to a private_foundation in a bargain sale shall be an act of seff-dealing regardless of the amount_paid for such stock or other_securities moreover sec_4941 a states that a transfer of property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the private_foundation assumes or which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer it is further provided that the term similar lien’ shall include but is not limited to deeds of trust and vendors’ liens but shall not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred as discussed above in more detail a and b plan to transfer units of llc to you the llc itself is subject_to certain sec_752 liabilities that amount to less than two percent of llc's fair_market_value you represent that upon receipt of the llc units you shall assume no indebtedness lien mortgage or liability as a result of the transfer although the llc is taxed as a partnership for federal_income_tax purposes itis a limited_liability_company organized in the you also state of c and as such its members are nat personally liable for the llc's liabilities represent that the liabilities were placed on the llc by the llc net by a or b given that the liabilities make up less than two percent of the llc's fair_market_value these sec_752 liabilities are insignificant in comparison to the fair_market_value of the property to be transferred therefore these liabilities are not considered a similar lien’ for purposes of sec_4941 because the liabilities ara not a similar lien’ for purposes of sec_4941 you will not assume the liabilities and no disqualified_person placed the abilities on the llc the transfer is not considered a sale_or_exchange solely for purposes of sec_4944 a a ruling therefore a and b's transfer of the llc units because the transfer will not result in a sale_or_exchange of properly under sec_4941 d a the transfer will not amount to a bargain sale solely for purposes of sec_53_4941_d_-2 of the foundation regulations to you is not self-dealing under sec_4941 further although there are certain put and call options associated with the llc units pursuant to a’s employment contract upon your receipt of the llc units you will own the llc units outright with all voting rights you will have the power to exercise the put option through a to sell the llc units in order to raisa the necessary funds to perform your charitable activities without any restriction or objection from a and b furthermore should the parent exercise its call options you will have the first right of refusal or acceptance over a and b to either sell or refuse to sell your llc units to the parent before the call option will apply to the llc units stil in a's holdings in respect of the above transaction the issue is whether a and will recognize an income or gain as a result of their transfers contributions to you transfers contributions by a taxpayer the service under two hypotheses can attribute income or gain to a taxpayer and they include the assignment_of_income_doctrine and the bargain sale rules under the assignment_of_income_doctrine for tax purposes the law may overlook a transfer in the form of a gift of appreciated_property if the substance of the transfer is an assignment of a right to income rauenhorst v commissioner 119_tc_187 in addition pursuant to revrul_78_197 the service will apply the assignment_of_income_doctrine only if at the time in the event of such of the transfer the charitable donee is legally bound or can be compelled to sell the contributed_property pursuant to the above facts and applying the above laws the assignment_of_income_doctrine does not apply to a and b's transfer of the llc units to you neither the earnings_of the llc nor sale proceeds of the contributed llc units is attributable to a and b the transferred llc units are subject_to a call or put options exercisable not only at the parent and at a’s discretion but also at your discretion further you represent that a and b will not donate the llc units to you if at the time of the donation a and b had knowledge that the parent has delivered notice under the employment agreement of the parent's intent to exercise its call option the mere fact that your llc units may be callable at some future date following the transfer is not a basis applying the anticipatory assignment of incame doctrine if at the time of the transfer you are not legally bound or cannot be compelled to transfer the llc units to the parent in addition a and b will retain no rights or interest in the donated llc units and you will bear the risk of any ‘change in the value of the llc units from the date of the transfer until either a the parent or you through a exercises an option therefore the service holds that the assignment_of_income_doctrine is inapplicable to a and b’s transfers contributions of their llc units to you however under the bargain sale rules the service holds that a and b's transfer of the llc units that are subject_to liabilities is a bargain sala thus a and b must recognize a gain or income under sec_1011 of the code and sec_1_1011-2 of the regulations nonetheless you upon receiving the llc units will assume no indebtedness lien mortgage or liability pursuant to sec_1011 with respect to bargain sale to a charitable_organization if a deduction is allowable under sec_170 relating to charitable_contributions by reason of a sale then the adjusted_basis for determining the gain from such sale shall be that portion of the adjusted_basis which bears the same ratio to the adjusted_basis as the amount_realized bears to the fair_market_value of the property furthermore under sec_1 a if property is transferred subject_to an indebtedness the amount of the indebtedness must be treated as an amount_realized for purposes of determining whether there is a sale_or_exchange to which sec_1011 shall apply even though the transferee does not agree to assume or pay the indebtedness so pursuant ta sec_1011 of the code and sec_1 a of the regulations upon the contribution of an encumbered property to a charity the transfer is treated as a bargain sale asa rule to the extent that the fair market vaiue of the encumbered property exceeds the amount of the liabilities there is a charitable_contribution however to the extent that liabilities of the contributed_property exceed the portion of the basis that is allocated to the sales portion gain is realized see ebban v commissioner 783_f2d_906 cir in which the court held that the contribution of property subject_to nonrecourse debt is a sale subject_to basis allocation rule_of sec_1011 a and b already accepted that under sec_1011 and sec_1_1011-2 a and b will realize taxable gain or income as the transaction amounts to a bargain sale however you assert you will assume no liability for the donated llc units interest we agree in your case the transfer of llc units that are subject_to sec_752 liabilities of the llc is a bargain sale and therefore will result in a and b's recognition of gain or income under the provisions of sec_1011 and sec_1_1041-2 even though you will assume no liability for the donated contributed_property rulings based on the information submitted we rule as follows aand b's transfer of the llc units to you will not constitute self-dealing under sec_4941 a of the code and that contributions by a and b to you of a's interests in llc will not result in any recognition of gain by a and b except as provided in sec_1011 of the code and sec_1_1011-2 of the regulations relating to the application of the bargain sale to donations of partnership and similar interests this ruling wil be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect ta the sections described because it could help resolve questions conceming your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power of attomey currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely enclosure notice robert w malone acting manager exempt_organizations technical group
